1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     VISHAL SHARMA,                                     Case No. 3:18-cv-00238-MMD-CBC

10                                    Plaintiff,                       ORDER
             v.
11
      DOCTOR’S ASSOCIATES INC. and
12    SUBWAY REAL ESTATE, LLC,

13                                Defendants.

14

15          Before the Court are Defendants Doctor’s Associates Inc. (“DAI”) and Subway Real

16   Estate, LLC’s (“SRE”) (collectively, “Defendants”) motion to dismiss or alternatively

17   maintain the status quo of administrative closure (“Motion”) (ECF No. 17) 1 and various

18   other motions by pro se Plaintiff Vishal Sharma (“Sharma”) (ECF Nos. 25, 30, 32, 35).

19   Finding the parties’ dispute is subject to arbitration, the Court will grant Defendants’ Motion

20   as specified below and deny Sharma’s pending motions as moot.

21          Defendants previously requested a stay of this case pending a ruling on their

22   petition to compel arbitration (“Petition”). (ECF No. 4.) The Petition was filed in the United

23   ///

24
            1The   Court has also considered the related response—wherein Sharma also
25   moves to stay the action (ECF No. 19) and reply (ECF No. 21). The Court notes that
     Sharma also impermissibly filed what amounts to a surreply (ECF No. 24) without first
26   seeking leave of Court to do so. See LR 7-2(b) (“Surreplies are not permitted without leave
     of Court.”); LR 7-2(g) (“Supplementation prohibited without leave of court . . . The judge
27   may strike supplemental filings made without leave of court.”). The Court previously
     informed Sharma that it ordinarily does “not consider this kind of additional filing, even by
28   a pro se litigant.” (ECF No. 14 at 2 n.3.) Therefore, the Court declines to consider ECF
     No. 24.
1    States District Court for the District of Connecticut. (ECF No. 4-1.) This Court issued an

2    order temporarily staying the case pending the District of Connecticut’s ruling on the

3    Petition. (ECF No. 14.) The District of Connecticut has since entered judgment, granting

4    Defendants’ Petition to compel arbitration of the claims Sharma asserts in this case. 2 (ECF

5    No. 15 at 5-16; ECF Nos. 17-1, 17-2.) In light of the District of Connecticut’s ruling,

6    Defendants filed their Motion requesting that this case either be dismissed or remain

7    administratively closed. (ECF No. 17 at 2.) The Court will grant dismissal. See, e.g.,

8    Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir.1988) (analyzing 9 U.S.C. §

9    3 and concluding that trial court may dismiss an action where the claims alleged in

10   pleading are subject to arbitration).

11          It is therefore ordered that Defendants’ motion to dismiss (ECF No. 17) is granted.

12   The case is dismissed because Sharma’s claims are subject to arbitration.

13          It is further ordered that all pending motions (ECF Nos. 25, 30, 32, 35) are denied

14   as moot.

15          The Clerk of Court is directed to enter judgment accordingly and close this case.

16          DATED THIS 21st day of February 2019.

17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28          2Sharma   filed a motion to amend his Complaint to add additional claims that appear
     to also be arbitrable. (See ECF No. 25 at 3.)
                                                  2
